Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
This application is a CON of PCT/CN2019/073935, filed on 01/30/2019. Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 02/13/2018. It is noted, that applicant has filed a certified copy of the CN 2018101502520 application as required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 11/19/2020, 12/01/2020, 04/29/2021 and 06/28/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statements.

Objections
Claim 8 is objected to because of the following informalities: 
In claim 8, line 1,  “A communication system” should be changed to “A communication system, including a memory storage and one or more processors in communication with the memory storage”
Appropriate correction is required.

Claim Interpretation – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) 	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; 
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,”, but use the “element” as the substitute for “means”, are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “element”, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder “element” is not preceded by a structural modifier. Such claim limitation element(s) is/are: “mobility management network element” and “V2X parameter configuration network element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written specification description fails to disclose the element “mobility management network element”, and “V2X parameter configuration network element” in claims 8-14 for the claimed invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations including “mobility management network element”, and “V2X parameter configuration network element” in claims 8-14, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant may: 
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c )  	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatenable over Cavalcanti et al. (hereinafter referred to as Cavalcanti1) (U.S. Pub. No. 2018/0159935 A1), in view of Cavalcanti et al. (hereinafter referred to as Cavalcanti2) (U. S. Patent. No. 20180167790 A1).
As to claim 1, Cavalcanti1 teaches a communication method, comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”); sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 2, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, a parameter request message to a V2X parameter configuration network element based on the registration request message comprises: in case that the terminal is authorized to use the V2X service, and the registration request message carries capability indication information used to indicate that the terminal supports V2C communication over PC5, sending, by the mobility management network element, the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 3, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti1 further teaches wherein the sending, by the mobility management network element, location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and determining, by the V2X parameter configuration network element based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 4, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti2 further teaches wherein the method further comprises: in case that the mobility management network element determines, based on location information of the terminal, that the terminal moves out of a preset area, sending, by the mobility management network element, a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); sending, by the V2X parameter configuration network element, a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 5, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 6, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 7, Cavalcanti1 and Cavalcanti2 teach the method according to claim 1. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 8, Cavalcanti1 teaches a communication system, comprising: a mobility management network element, and a vehicle-to-everything (V2X) parameter configuration network element (See at least Fig. 5, “UE sends registration request to V2X ProSe Function (V2X configuration info)”), wherein the mobility management network element is configured to receive a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); and send a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message can be used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”); the V2X parameter configuration network element is configured to send the V2X configuration parameter to the mobility management network element based on the parameter request message; and the mobility management network element is further configured to receive the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein the mobility management network element is further configured to receive the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 9, Cavalcanti1 and Cavalcanti2 teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to: in case that See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 10, Cavalcanti1 and Cavalcanti2 teach the system according to claim 8. Cavalcanti1 further teaches wherein the mobility management network element is further configured to send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”); and the V2X parameter configured network element is further configured to determine, based on a prestored correspondence between location information and a V2X configuration parameter, the V2X configuration parameter corresponding to the location information (See at least ¶ [0025], “See some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”, and Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”).

As to claim 11, Cavalcanti1 and Cavalcanti2 teach the system according to claim 8. Cavalcanti2 further teaches wherein the mobility management network element is further configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area, and send a notification message to the V2X parameter configuration network element, wherein the notification message is used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”); and the V2X parameter configuration network element is further configured to send a V2X configuration parameter of the terminal to the mobility management element, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service outside the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of See Cavalcanti2: Abstract).

As to claim 12, Cavalcanti1 and Cavalcanti2 teach the system according to claim 11. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 13, Cavalcanti1 and Cavalcanti2 teach the system according to claim 8. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything See Cavalcanti2: Abstract).

As to claim 14, Cavalcanti1 and Cavalcanti2 teach the system according to claim 8. Cavalcanti1 further teaches wherein the V2X configuration parameter comprises a parameter used for V2X communication over PC5 (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”).

As to claim 15, Cavalcanti teaches a communication apparatus, comprising: a memory storage  comprising instructions; and one or more processors in communication with the memory storage , wherein the one or more processors execute the instructions (See at least ¶ [0058], “The V2X UE can comprise one or more processors and memory configured”) to: comprising: receiving, by a mobility management network element, a registration request message from a terminal (See Fig. 5 and at least ¶ [0045], “the UE can send the V2X registration request having V2X configuration information to the ProSe function (e.g., HPLMN(home public land mobile network))”); sending, by the mobility management network element, a parameter request message to a vehicle-to-everything (V2X) parameter configuration network element based on the registration request message, wherein the parameter request message is used to request a V2X configuration parameter of the terminal from the V2X parameter configuration element (See Fig. 5 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function”); sending, by the V2X parameter configuration network element, the V2X configuration parameter to the mobility management network element based on the parameter request message; and receiving, by the mobility management network element, the V2X configuration parameter from the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”).
Although Cavalcanti1 teaches the substantial features of the claimed invention, Calvalcanti fails to expressly teach wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service.
In analogous teaching, Cavalcanti2 exemplifies this wherein Cavalcanti2 teaches wherein sending, by the mobility management network element, the V2X configuration parameter to the terminal, wherein the V2X configuration parameter can be used by the terminal to perform a V2X service (See at least ABSTRACT, “a first user equipment receives a proxy operation authorization from a vehicular environment proximity services function for the first user equipment to operate as a Proxy for the proximity services function”; and ¶ [0028], “This functionality also enables V2X services outside network coverage”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would See Cavalcanti2: Abstract).

As to claim 16, Cavalcanti1 and Calvacanti2 teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: in case that the terminal is authorized to use the V2X service, and the registration request message carries capability indication information used to indicate that the terminal supports V2X communication over PC5, send the the parameter request message to the V2X parameter configuration network element (See Fig. 5, 6 and at least ¶ [0050], “In one aspect, to switch the V2X operation mode, authorization can first be obtained from the V2X ProSe Function by sending a V2X registration request with a target operation mode information. If authorized, the V2X UE can start operating in the new V2X operation mode using the configuration parameters received from the V2X ProSe Function…In action 2) the V2X Function sends the V2X UE authorization with configuration information for operating in a new and/or updated V2C operation mode”; and Table 2, “A UETempID can be an identifier assigned by the V2X ProSe Function to be used in V2X messages sent over the PC3 and PC5 interface”);

As to claim 17, Cavalcanti1 and Cavalcanti2 teach the apparatus according to claim 15. Cavalcanti1 further teaches wherein the one or more processors are configured to: send location information of the terminal to the V2X parameter configuration network element, wherein the location information is used by the V2X parameter configuration network element to determine the V2X configuration parameter of the terminal (See at least ¶ [0025], “some functionality may be provided in the eNB and Core network to authorize and configure the D2D communication…The eNB may include a ProSe to communicate and configure the D2D communication…ProSe architecture and protocols have been mainly limited to public safety (e.g., voice communication between emergency responders) and consumer applications (e.g. advertisement, location information, social networks)”).

As to claim 18, Cavalcanti1 and Cavalcanti2 teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the one or more processors are configured to: determine, based on location information of the terminal, that the terminal moves out of a preset area; and send a notification message to the V2X parameter configuration network element, wherein the notification message can be used to notify that the terminal moves out of the preset area (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

As to claim 19, Cavalcanti1 and Cavalcanti2 teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the preset area is a public land mobile network (PLMN) of the terminal (See at least  ¶ [0043], “All of these requests and responses for authorization may contain V2X  UE 302 is authorized to act as a proxy for the ProSe Function 304, then the ProSe Function at the home PLMN may send a response 322 which includes the authorization and the authorized V2X proxy configuration”; and TABLE 1, “Geolocation information determining the specific area covered by the UE that is requesting V2X Proxy capabilities).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed See Cavalcanti2: Abstract).

As to claim 20, Cavalcanti1 and Cavalcanti2 teach the apparatus according to claim 15. Cavalcanti2 further teaches wherein the V2X parameter configuration network element is a policy and charging function (See at least ¶ [0035], “A policy and charging rules function (PCRF) 220 may be linked to the PDN gateway with a Gx connection and to the Operator’s IP services with a Rx function and to other components of the core network as desired”).
Thus, given the teaching of Cavalcanti2, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Cavalcanti2, Proxy coordinated wireless communication operation for vehicular environments, into Cavalcanti1, enhanced proximity service protocols for Vehicle-to-Anything (V2X) communication, for a system and method of performing V2X communication using user equipment. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method that controls configuration information of user equipment (See Cavalcanti2: Abstract).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
KIM et al. (U. S. Pub. No. 2019/0335532 A1) teaches method for performing V2X communication in wireless communication system and device for same.  Chun et al. (U. S. Patent No. 10, 206,076 B2) teaches communication method for user equipment in V2X communication system, and user equipment. Atarius et al.  (U. S. Pub. No. 2017/0279858 A1) teaches internet protocol multimedia subsystem registration of a V2X wireless device.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2454 12/29/2021



/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454